DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments – (pages 5-6) Applicant argue the lack of teaching by Lipon et al of the newly amendment claims. Please read the Remarks for further detail. 
	Examiner’s response – And updated search found that Chosak et al teaches the new amendment claims. Chosak et al teaches the region where particular subject behavior was detected as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipton et al (US 2008/0018738) in view of Chosak et al (US 2007/0052703).
Claim 1:
Lipton et al (US 2008/0018738) teaches the following system (figure 1 teaches a system) for tracking a subject, the system comprising:
a first network associated with a first region, the first network configured to (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area)): 
detect activity of a subject (0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area);
track location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region); 
perform a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area); and 
issue an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest); and 
a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network (0067 teaches a video analytics engine 120 with its network NVR of a first device and also activity inference engine 160 of a second device with its own network NVR; 0134 teach where activity inference engine 160 (second network) operate in (work in response) real-time and process of the video analytic engine 120 (first network); figure 1 and 0066 teaches alerts for the interaction between first network (video analytic engine 120) and second network (activity inference engine 160); figure 2J teaches how activity inference engine 160 (second network) track subject (282) in second area (tripwires 284 and 286) within the video frame for counting detection of entry and exit events).

wherein the first region corresponding to a premises at which a particular subject behavior was detected (0009 teach video surveillance scanning mode and detecting interesting target (particular subject), acquiring a closer view of the target (closer view zooming in the region (first region) of the premises that is being scan), where perform interrogation of the target by analyzing its appearance or behavior; figures 1A-C and paragraph 0036-0039 teaches further detail of scan area (premises), interesting target (particular subject), acquisition mode (first region), where interrogation mode for interesting target analyzing its behavior);
wherein the alert indicates that the subject has departed the first region in which the subject previously was being track (0077-0083, especially 0080 teaches notification (alert) such as the acquired target (subject being track) leaving the scene (departing the first region) or target left the visible scene (0082)).
Lipton and Chosak et al are both in the field of image processing, especially target tracking in a video surveillance system with further analyzing it behaviors such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the alert system for counting each time a person (target) enter or exits a particular store area of Lipton teaching in 0188 with an additional alert for when the particular target of interest is leaving the region or the visible scene such to further provide real-time information about the target to some third-party listener, for example, one that might attempt to acquire the target via some non-visual means as disclosed by Choask in paragraph 0056.




Lipton et al further teaches:
The system according to claim 1, wherein 
each of the first network and the second network includes a video camera configured to capture video of activity of the subject to generate video data (0067 teaches first and second device both compose of network video, where 0068 teaches video data produced from video network/camera).

Claim 3:
Lipton et al further teaches:
The system according to claim 2, wherein 
the video camera is at least one of a traffic camera OR an aerial drone camera (0055 teaches tracking people through a store area, where movement of people within an area is view as traffic; 0092 teaches video with detection with flow of traffic; figure 2c from the angle of the camera is view from above/aerial; figure 2j teaches traffic area of entrance/exit with camera viewing).

Claim 4:
Lipton et al further teaches:
The system according to claim 2, further comprising 
a computer configured to receive the video data from the video camera (figure 1 teaches computer 144 receive video data from video camera 102).



Lipton et al further teaches:
The system according to claim 4, wherein the computer includes a video analytics module configured to:
perform real-time video processing of the video data to generate non-video data (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generate behaviors such as shopping, dwelling, interaction…all are view as non-video data); and
analyze at least one of the video data or the non-video data to identify occurrences of the particular user behavior (0055 teaches occurrence in metric such as measuring of dwelling, habits, shopping, interactions; 0154 teaches dwell time measurement in time spent; 0196 teaches behavior of customer and employee by effective with customer purchasing product (monitoring a customer purchasing product is analyzing this particular user behavior); figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc)).

Claim 6:
Lipton et al further teaches:
The system according to claim 5, wherein 
the computer further includes an investigation generation module configured to generate an investigation containing at least one video sequence of the particular subject behavior (figure 2D and 0204 teaches monitor person (subject) interaction to generate investigation flag).






Lipton et al further teaches:
The system according to claim 6, wherein 
the investigation generation module is configured to assign externally-generated data to the investigation (0204 teaches externally-generate data such as store policy in application to dictate flagging for investigation).

Claim 8:
Lipton et al further teaches:
The system according to claim 7, further comprising 
a POS system, wherein the computer receives the externally-generated data from the POS system and the externally-generated data includes at least one POS transaction (0029 teaches POS system with externally generated data from human observer such as manual recording as well as monitoring of other retail business processing to extract intelligent data for the POS).

Claim 9:
Lipton et al further teaches:
The system according to claim 7, wherein 
the investigation generation module is configured to simultaneously manage and populate a plurality of investigations (above teaches flagging for investigation; 0045 teaches systems operates in parallel/simultaneously; 0048 teaches the computer system that transmits and receiving information between other systems to generate results. This is view as done so fast to be view as simultaneously in order to be consider useful and effect for the user. 0057 teaches combining information of multiple cameras and system to analyze customers, is also view as done in real-time, as taught above, such is view as done simultaneously.).

Claim 10:
Lipton et al (US 2008/0018738) teaches the following method (0032 teaches method for video monitoring) for tracking a subject, the method comprising:
detecting activity of a subject within a first region being monitored by a first network (0055 teaches tracking people through store area; 0067 teaches use of first device (video analytic engine 120) that compose of a network video as well as a second device (activity inference engine 160) which compose of network video as well; 0162 teaches tracking individuals across multiples video cameras and areas (figure 2A perimeter area; figure 2b loading dock area, figure 2c exit of store, figure 2d shelf of high value item, figure 2e aisle, figure 2g parking lot area, figure 2H path area, figure 2I area of high density, figure 2J entry and exit area; 0055 teaches tracking people/subject in store area with activities such as dwell, shopping habits, purchasing habits/POS in all the area listed; figure 2a someone crossing perimeter, figure 2b subject stealing, figure 2c subject running, figure 2d person grabbing, figure 2e subject slip and fall, figure 2f subject spilling, figure 2g subject moving abnormal fast, figure 2h high density cause by subject gather in one area)
tracking location of the subject within the first region (0055 teaches tracking people through store AREAS which would include one area would be considered first region; figures 2A-J teaches tracking different area (locations) of subject in that region);
performing a determination of when the subject departs the first region (0055 teaches measure of dwelling, measuring of people and employees for effective people tracking and marketing for data conversion; figure 2j teach entry and exit region (for example a first region) to tripwire region (284 and 286) for counting entry and exit events of subject (customers); figures 2a-j teach determination (crossing, stealing, slipping, grabbing…etc) of subject in that area);
issuing an alert in response to the determination (0058 teaches alerts with analyzed video in a real-time mode of activities of interest); and
tracking the subject within a second region being monitored by a second network, in response to the alert from the first network (0067 teaches a video analytics engine 120 with its network NVR of a first device and also activity inference engine 160 of a second device with its own network NVR; 0134 teach where activity inference engine 160 (second network) operate in (work in response) real-time and process of the video analytic engine 120 (first network); figure 1 and 0066 teaches alerts for the interaction between first network (video analytic engine 120) and second network (activity inference engine 160); figure 2J teaches how activity inference engine 160 (second network) track subject (282) in second area (tripwires 284 and 286) within the video frame for counting detection of entry and exit events).
Lipton et al teaches the following subject above, but not the following which is taught by Chosak et al (US 2007/0052703):
wherein the first region corresponding to a premises at which a particular subject behavior was detected (0009 teach video surveillance scanning and scanning mode and detecting interesting target (particular subject), acquiring a closer view of the target (closer view zooming in the region (first region) of the premises that is being scan), where perform interrogation of the target by analyzing its appearance or behavior; figures 1A-C and paragraph 0036-0039 teaches further detail of scan area (premises), interesting target (particular subject), acquisition mode (first region), where interrogation mode for interesting target analyzing its behavior);
wherein the alert indicates that the subject has departed the first region in which the subject previously was being track (0077-0083, especially 0080 teaches notification (alert) such as the acquired target (subject being track) leaving the scene (departing the first region) or target left the visible scene (0082)).
Lipton and Chosak et al are both in the field of image processing, especially target tracking in a video surveillance system with further analyzing it behaviors such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the alert system for counting each time a person (target) enter or exits a particular store area of Lipton teaching in 0188 with an additional alert for when the particular target of interest is leaving the region or the visible scene such to further provide real-time information about the target to some third-party listener, for example, one that might attempt to acquire the target via some non-visual means as disclosed by Choask in paragraph 0056.

Claim 11:
Lipton et al further teaches:
The method according to claim 10, further comprising:
receiving video from at least one camera that is connected to the first network or the second network; and generating video data from the video (0067 teaches first and second device both compose of network video, where 0068 teaches video data from video network/camera is produced).

Claim 12:
Lipton et al further teaches:
The method according to claim 11, wherein 
the camera is at least one of a traffic camera or an aerial drone camera (0055 teaches tracking people through a store area, where movement of people within an area is view as traffic; 0092 teaches video with detection with flow of traffic; figure 2c from the angle of the camera is view from above/aerial).

Claim 13:
Lipton et al further teaches:
The method according to claim 12, further comprising:
generating non-video data from the video wherein the non-video data includes non-video data related to a particular subject behavior (0058 teaches video analyzed in a real-time mode, where 0055 teaches where tracking of people generate behaviors such as shopping, dwelling, interaction…all are view as non-video data, where interaction is monitoring a particular subject behavior).

Claim 14:
Lipton et al further teaches:
The method according to claim 13, 
identifying a particular subject behavior (figure 2D and 0204 teaches behavior such as grabs an item, where grabbing  is a focus behavior particular subject behavior to capture and analyze; figures 2a-j teach behavior (crossing, stealing, slipping, grabbing…etc));
identifying at least one occurrence of the particular subject behavior within the video data (0204 teaches counting/occurrence of grabbing same item, where grabbing  is a focus behavior particular subject behavior to capture and analyze); and
generating an investigation related to the particular subject behavior (0204 teaches flag for investigation, where grabbing  is a focus behavior particular subject behavior to capture and analyze).

Lipton et al further teaches:
The method according to claim 14, wherein the identifying the particular user behavior further includes:
defining the particular user behavior as at least one of an action, an inaction, a movement, a plurality of event occurrences, a temporal event, or an externally-generated event (figure 2D and 204 teaches user behavior of an action such as grab item, inaction/movement by counting/plurality how many grabbing within the time, externally-generated such as store policies that are apply to the monitoring to determine investigation, these actions define a flag for investigation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buehler (US 2007/0182818) teaches Object Tracking and Alerts – Figure 3
Venetianer at el (US 2005/0169367) teaches Video Surveillance system Employing Video Primities – figure 14
Kunu et al (US 2007/0057049) teaches Method and Apparatus for detecting suspicious activity using video analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656